  Case 15-15740         Doc 33     Filed 11/05/18 Entered 11/05/18 07:24:14              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-15740
         GEORGE A WATKINS
         TINA L WATKINS
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/01/2015.

         2) The plan was confirmed on 07/28/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/05/2018.

         6) Number of months from filing to last payment: 40.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $42,527.77.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-15740        Doc 33       Filed 11/05/18 Entered 11/05/18 07:24:14                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $23,143.00
       Less amount refunded to debtor                            $143.00

NET RECEIPTS:                                                                                   $23,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,002.48
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,002.48

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                       Unsecured         384.00           NA              NA            0.00       0.00
ASAP CASH LOANS                  Unsecured         800.00        545.00            0.00           0.00       0.00
CHASE BANK                       Unsecured         500.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         100.00      1,156.40        1,156.40        207.24        0.00
COMCAST                          Unsecured         266.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         628.00        628.12          628.12        112.57        0.00
COOK COUNTY STATES ATTORNEY      Unsecured         365.00           NA              NA            0.00       0.00
FAMILIA DENTAL                   Unsecured      2,000.00            NA              NA            0.00       0.00
H&R BLOCK BANK                   Unsecured            NA         380.26          380.26          68.15       0.00
Harvest Moon                     Unsecured         500.00           NA              NA            0.00       0.00
Hsbc Bank                        Unsecured           0.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE               Priority           53.00         53.07           53.07          53.07       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA          48.05           48.05           8.61       0.00
INTERNAL REVENUE SERVICE         Priority            0.00        114.26          114.26        114.26        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Secured        5,300.00     11,565.35        11,565.35     11,565.35     828.74
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      6,700.00            NA              NA            0.00       0.00
KARE PHARMACY                    Unsecured          33.00           NA              NA            0.00       0.00
Midland Funding                  Unsecured         662.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured           0.00        662.49          662.49        118.73        0.00
MIDLAND FUNDING LLC              Unsecured            NA         855.85          855.85        153.38        0.00
MIDLAND FUNDING LLC              Unsecured            NA         455.13          455.13          81.57       0.00
OPPORTUNITY FINANCIAL LLC        Unsecured      1,022.00         690.71          690.71        123.79        0.00
PRA RECEIVABLES MGMT             Unsecured         439.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         590.00        589.85          589.85        105.71        0.00
PRESTIGE FINANCIAL SVC           Unsecured     12,339.00     13,376.48        13,376.48      2,397.26        0.00
ST IL TOLLWAY AUTHORITY          Unsecured         800.00           NA              NA            0.00       0.00
TCF BANK                         Unsecured         166.00           NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured     11,392.00     11,489.53        11,489.53      2,059.09        0.00
VILLAGE OF WHEELING              Unsecured         100.00           NA              NA            0.00       0.00
VIP APARTMENTS                   Unsecured      4,016.00            NA              NA            0.00       0.00
WHITE PINE LENDING               Unsecured         700.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-15740         Doc 33      Filed 11/05/18 Entered 11/05/18 07:24:14                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $11,565.35         $11,565.35           $828.74
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $11,565.35         $11,565.35           $828.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                  $167.33            $167.33              $0.00
 TOTAL PRIORITY:                                            $167.33            $167.33              $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,332.87          $5,436.10              $0.00


Disbursements:

         Expenses of Administration                             $5,002.48
         Disbursements to Creditors                            $17,997.52

TOTAL DISBURSEMENTS :                                                                      $23,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
